DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of invention Group I in the reply filed on 8-17-2022 is acknowledged.  The traversal is on the ground(s) that there is no serious burden on the examiner to examine all invention Groups together.  This is not found persuasive because as expressly discussed in the previous office action the claimed invention Groups are in completely different status due  to different subject matter claimed in the invention Groups (i.e., process, apparatus  and unrelated product that acquire different classification and clearly require substantially different and not co-extensive searches, thus presenting a serious burden for examining all invention Groups together.
The requirement is still deemed proper and is therefore made FINAL.
Claims 6-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention Groups II and III, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the clause “forming the foaming material in to a foam body inside the mold applying by the microwave and the electromagnetic energy” is not clear as of its meaning.
In claims 2-4 the clause “the foaming material comprises original condition, semi-foaming condition or complete foaming condition” (or similar limitations) is not understood as it is not clear what constitutes the “original” or other “conditions” of the foaming material and whether it may refer to unfoamed, partially expanded and fully expanded etc., states of the foaming material.
In claim 5 the limitation of “

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4,853,420 to Pham et al., (hereinafter “Pham”).
It is expressly noted on the record that the claimed “microwave” and “electromagnetic” (heated foaming, penetrating, energy etc.,) are indistinguishable from each other because  microwave radiation IS electromagnetic radiation.  The specification provides no additional disclosure whatsoever  on what the claimed “electromagnetic” can be either different or distinguished from “electromagnetic.”   Therefore,  the claimed limitation of “electromagnetic” are met by disclosure of “microwave.”
Pham discloses a microwave/electromagnetic heated foaming method comprising steps of: putting a foaming material into a mold, wherein: the mold comprises a microwave (electromagnetic) penetrating part to form a closed space inside the mold; the microwave penetrating part and the electromagnetic heating part have a matched concave-convex structure; applying a microwave and an electromagnetic energy to the mold at the same time under atmospheric condition or low pressure condition; the microwave is applied to the microwave penetrating part and the electromagnetic energy is applied to the electromagnetic heating part of the mold; and forming the foaming material in to a foam body inside the mold applying by the microwave and the electromagnetic energy.  See abstract, illustrative example 7, claims 1-4, for example.  See also col.2, lines 26-42 for discussion of electromagnetic/microwave irradiation. 
The foaming material can be either in its original condition (non-expanded) , or  foaming condition.  See example 7. Disclosing using foaming material in the form of beads and producing foamed products in the form of sheets/bars.  See also discussion in col. 6, lines 50-64.
The foam body processed from the foamed state of the foaming material is in a non-continuously foaming structure .
The invention as claimed, therefore, is fully within the purview of the Pham reference and choosing microwave irradiation from the irradiations of suitable frequency would have been obvious with reasonable expectation of achieving adequate results. 
Claim(s) 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 4,853,420 to Pham et al., (hereinafter “Pham”) in combination with either one of WO 2010083769 to Cent et al., (hereinafter “Ceng”) or JP H11268043 to Suzuki (hereinafter “Suzuki”) or JP 2000296530 to Nohara et al., (hereinafter “Nohara”).
The disclosure of Pham is discussed above.
While expressly disclosing foam molding of the foamable beads, Pham does not disclose  applications of external force to the foamable material during application of  electromagnetic energy that causes foaming of the foamable material.
However, it is well known in the art to apply external pressure (such as , for example, hydraulic) to the mold during foam molding foamable particle/bead to obtain foamed products of desired shape/density.  See either one of Ceng, Suzuki or Nahara.
Therefore  it would have been obvious to apply external pressure to the molds disclosed by Pham during foam molding and application of electromagnetic energy to facilitate shaping of the foamed articles. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy P. Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



/IRINA S ZEMEL/Primary Examiner, Art Unit 1765